Wash, J.,
dissenting.
I dissent from the opinion of the Court on two grounds, mainly:
First. The bill seeks the specific execution of a contract, made by Keemleas agent for Bean, and there appears to me no evidence, either of his authority to contract, or of a contract executed, &c.; and
Second. I think the true construction of the statute of frauds, &c., requires that the consideration should be expressed in writing as well as the contract, and in tiiis case there appears to me neither contract nor consideration, so expressed as to take it out of 'the statute.